         Case 1:20-cv-11933-DPW Document 53 Filed 03/17/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                          )
 BRANDON ALVES, et al.,
                                                          )
                                                          )
                        Plaintiffs,
                                                          )
                                                          )   CIVIL ACTION NO.
                 -against-
                                                          )   1:20-cv-11933-DPW
                                                          )
 DONNA M. MCNAMARA, et al.,
                                                          )
                                                          )
                        Defendants.
                                                          )
                                                          )


                [PROPOSED] ORDER OF DISMISSAL AS TO CHIEF GOMES
                     OF THE BROCKTON POLICE DEPARTMENT

WHEREAS:

       1)       Plaintiffs commenced this action seeking declaratory and injunctive relief against

shutdowns and delays in the issuance of firearms identification cards (“FIDs”) under M.G.L. c.

140, § 129B and licenses to carry firearms (“LTCs”) issued under M.G.L. c. 140, § 131; and

       2)       Defendant Chief Gomes is the Chief of the Brockton Police Department and the

designated “licensing authority” for the City of Brockton, who is responsible for issuing FIDs

and LTCs; and

       3)       The Brockton Police Department experienced a substantial increase in the number

of applications for FIDs and LTCs during the year 2020 and developed a significant backlog of

individuals seeking to submit applications for FIDs and LTCs;

       4)       In December 2020, the Brockton Police Department dedicated additional

resources and staffing to address the significant backlog of individuals seeking to apply for FIDs

and LTCs; and




                                                -1-
         Case 1:20-cv-11933-DPW Document 53 Filed 03/17/21 Page 2 of 4




       5)      Since the year 2020, the Brockton Police Department has substantially resolved

its backlog of individuals seeking to apply for FIDs and LTCs and does not anticipate the

existence of substantial delays in the application process in the future; and

       6)      Defendant Chief Gomes has processed the license application of Plaintiff

Dominic Hawkins,

NOW THEREFORE:

       It is hereby agreed and stipulated that the claims against Defendant Chief Gomes (only)

shall be DISMISSED, without prejudice, with all rights of appeal waived, and with each party to

bear its own costs and attorney’s fees.

Dated: March 17, 2021

                                              Respectfully submitted,

THE PLAINTIFFS,                                        DEFENDANT CHIEF GOMES,
   By their attorneys,                                    By his attorneys,

    /s/ David D. Jensen                                    /s/ Karen A. Fisher
   David D. Jensen                                        Karen A. Fisher
   Admitted Pro Hac Vice                                  BBO # 672751
   David Jensen PLLC                                      Assistant City Solicitor
   33 Henry Street                                        Law Department
   Beacon, New York 12508                                 City Hall
   Tel: 212.380.6615                                      45 School Street
   Fax: 917.591.1318                                      Brockton, MA 02301
   david@djensenpllc.com                                  Tel. (508) 580-7110
                                                          Fax. (508) 580-711233
   Jason A. Guida                                         kfisher@cobma.us
   BBO # 667252
   Principe & Strasnick, P.C.
   17 Lark Avenue
   Saugus, MA 01960
   Tel: 617.383.4652
   Fax: 781.233.9192
   jason@lawguida.com




                                                 -2-
 Case 1:20-cv-11933-DPW Document 53 Filed 03/17/21 Page 3 of 4




It is SO ORDERED this _____ day of March, 2020.




                                     DOUGLAS P. WOODLOCK
                                     DISTRICT JUDGE




                                   -3-
         Case 1:20-cv-11933-DPW Document 53 Filed 03/17/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on Mar. 17, 2021.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -4-
